Citation Nr: 1521778	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-24 052	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hallux limitus with degenerative joint disease of the first metatarsophalangeal joints, to include as secondary to service-connected knee disability.

2.  Entitlement to a rating in excess of 20 percent for low back degenerative arthritis, L4, L5, S1.

3.  Entitlement to a rating in excess of 20 percent for left knee degenerative arthritis.

4.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied ratings in excess of 20, 20, and 10 percent for degenerative arthritis of the low back, left knee, and right knee, respectively, and also denied service connection for bilateral hallux limitus with degenerative joint disease of the first metatarsophalangeal joints, to include as secondary to service-connected knee disability.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Los Angeles, California.

In subsequent rating decisions entered in August 2011, May 2012, March 2014, and October 2014, the RO, among other things, denied a rating in excess of 20 percent for status post right knee injury with arthroscopic repair (rated as instability); granted service connection for sciatica of the bilateral lower extremities as secondary to service-connected low back disability, evaluated as 10 percent disabling, each, from November 4, 2010; increased the ratings for sciatica of the bilateral lower extremities from 10 to 40 percent, each, from August 1, 2013; and granted service connection for instability of the left knee, evaluated as 10 percent disabling from March 3, 2014.  Although notified of his right to do so, the Veteran did not appeal these matters.  The only issues that have been developed for appellate review are as set forth above, on the title page. 

In February 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record.  During the hearing, the Veteran submitted evidence in support of his appeal, along with a written waiver of his right to have the agency of original jurisdiction (AOJ) review the evidence in the first instance.  See 38 C.F.R. § 20.1304(c).

This appeal is being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The Board's present decision is limited to an adjudication of issue #1, as enumerated above.  For the reasons set forth below, the remaining issues on appeal (#2, 3, and 4) are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hallux limitus with degenerative joint disease of the first metatarsophalangeal joints.

2.  The Veteran is service connected for post-operative disabilities of his knees which are manifested by, among other things, pain and instability; varus and valgus conditions of his lower extremities have been variously noted over time, as has an antalgic gait.

3.  The evidence is at least in relative equipoise as to whether symptoms pertaining to the Veteran's bilateral hallux limitus with degenerative joint disease of the first metatarsophalangeal joints can be attributed, at least in part, to his service-connected knee disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hallux limitus with degenerative joint disease of the first metatarsophalangeal joints as secondary to service-connected knee disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for bilateral hallux limitus with degenerative joint disease of the first metatarsophalangeal joints, to include as secondary to service-connected knee disability.  He maintains, in essence, that his service-connected knee disabilities have altered his gait, thereby resulting in additional symptomatology relative to his bilateral hallux limitus.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection is also warranted if the evidence of record shows that a disability has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the Board finds that the evidence supports the Veteran's claim.  In a January 2010 statement, the Veteran's treating podiatrist opined, in essence, that, as a result of service-connected knee disability, the Veteran developed an angulation (genu valgum) of the lower extremities which "contributed to the acceleration of [his] hallux limitus and subsequent degenerative joint disease of [the bilateral first metatarsophalangeal joints]."  A February 2010 VA examiner offered a contrary opinion based on his conclusion that there was no apparent genu valgus at the time of the VA examination, whether on radiologic evaluation or otherwise.

The Board notes, however, that angulation of the Veteran's lower extremities has elsewhere been noted in the record.  See, e.g, May 2003 report from Dr. G. van Dyk (noting a stance characterized by bilateral valgus); May 2010 statement from the Veteran's spouse (describing the Veteran's knees as "crooked"); and June 2010 VA treatment record (noting the presence of a bilateral varus deformity of the knees on imaging).  Moreover, the evidence shows that the Veteran's service-connected post-operative knee disabilities are manifested by, among other things, pain and instability, and that the Veteran had been variously described as having an antalgic gait.  Indeed, his left knee was service connected as secondary to his right knee on the basis of aggravation, due to alteration of gait mechanics.  See rating decision dated September 2002.

Following a review of the record, the Board is satisfied that the criteria for service connection for bilateral hallux limitus with degenerative joint disease of the first metatarsophalangeal joints have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection bilateral hallux limitus with degenerative joint disease of the first metatarsophalangeal joints is granted.


REMAND

Records of the Veteran's VA treatment were last procured for association with the record on appeal in October 2014.  During the February 2015 Board hearing, the Veteran testified that he continued to receive treatment for his knees, including Hyalgan injections for relief of knee symptoms, at the VA Medical Center (VAMC) in Loma Linda, California.  He also testified that he had sought treatment for his back in the Loma Linda VAMC emergency department approximately two weeks prior to the hearing, after his back "locked up" after getting out of bed.

Historically, VA clinical records involving the Veteran's treatment with Hyalgan injections have included information relative to objective findings pertaining to the knees, including information as to range of motion in the knees, muscle strength, etc.  See, e.g., VA treatment records dated in March and October 2014.  As such, more recent records of such treatment could contain additional information bearing on the outcome of his appeal.  Accordingly, and because records of the Veteran's reported emergency treatment for his back in late January or early February 2015 could also contain information bearing on his appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

On remand, consideration should be given to whether the Veteran is entitled to one or more separate, compensable ratings for the surgical scars on his knees, in light of his testimony at the February 2015 hearing to the effect that the scars sometimes feel sensitive to the touch.  Consideration should also be given to whether he is entitled to a separate compensable rating for dislocation or removal of the meniscus of either knee under Diagnostic Codes 5258 and/or 5259 based on past meniscectomies.

A new examination of the knees and/or spine need be obtained only if the evidence procured on remand indicates that there has been a material change in one or more of the disabilities at issue since the time of the last VA examination in March 2014.  See, e.g., 38 C.F.R. § 3.327(a) (2014) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide appropriate releases for any care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Loma Linda, California, since October 21, 2014 (to particularly include any records pertaining to Hyalgan injections or other treatment the Veteran has received for his knees since that time, as well as any records pertaining to the emergency treatment the Veteran reportedly sought for his back in late January or early February 2015), following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to include a new examination of the knees and/or spine, if necessary), the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  In so doing, consideration should be given to whether the Veteran is entitled to one or more separate, compensable ratings for the surgical scars on his knees.  Consideration should also be given to whether the Veteran is entitled to a separate compensable rating for dislocation or removal of the meniscus of either knee under Diagnostic Codes 5258 and/or 5259.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  The SSOC should contain, among other things, a summary of, and citation to, 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259, and the criteria relevant to the evaluation of scars.  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


